DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. Claims 15-20 are withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US 20150365193 A1) in view of Fighel et al. (US 20200073891 A1).
Regarding claim 1, Connolly et al. disclose a computer implemented method comprising: receiving, by an end node, user plane and control plane mobile network data (received network data) from a mobile network; performing, by the end node, an evaluation operation on the mobile network data, wherein the evaluation operation includes determining whether any portion of the received network data is unknown (paragraphs [0004] [0044]; if match/action determined to not exist (unknown), request is sent to controller based on the information in the label of traffic) (paragraph [0034]; the controller determines ODU endpoints to create learning at the endpoints) (paragraph [0031]; communication between endpoints through intermediate nodes using match/action rules) (paragraph [0002]; controller is relied in Openflow which utilizes control plane and data plane); responsive to the evaluation operation, transmitting, by the end node to a central node via a middle layer node, a transmission of the at least a portion of the received network data, wherein the middle layer node comprises an interface that is accessible from the end node and from the central node for the transmission (paragraph [0003] and fig. 4; unknown packets are forwarded to controller 16 via one of intermediate nodes 12 which is accessible from the controller and nodes 14); and receiving, by the end node, a rule set determined by the central node to be applicable to the at least a portion of the received network data based on a data processing operation performed by the central node on the at least a portion of the received network data (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules). However, Connolly et al. may not explicitly suggest using a machine learning model to determine whether any portion of the received network data is unknown. Fighel et al. from the same or similar filed of endeavor suggest using a machine learning model to determine whether any portion of the received network data is unknown (paragraph [0022] and fig. 3; machine learning is used to identify/determine unknown data types of the received data stream (no match is also considered as unknown)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Connolly et al.’s method/system the step of using a machine learning model to determine whether any portion of the received network data is unknown as suggested by Fighel et al. The motivation would have been to enable identifying/determining data type of the data stream so that data stream can be classified and properly passed for further analysis more quickly for a lower cost without the need to resort to a different data classifier (paragraph [0007]). 
Regarding claim 2, Connolly et al. further suggest where the central node, the end node, and the middle layer node are arranged in a hierarchy such that the end node is a lowest order node, the central node is a highest order node, and the middle layer node is hierarchically between the central node and the end node (fig. 4 and paragraph [0005]; the network is based on hierarchy connections with endpoints, intermediate nodes and controller).  
Regarding claim 3, Connolly et al. further suggest wherein the mobile network includes an access network, and further comprising providing, by the end node, the rule (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (abstract; the rules are provided to associated nodes).  
Regarding claim 4, Connolly et al. further suggest wherein the receiving, by the end node, of the rule set includes receiving, by the end node from the central node bypassing the middle node (claim 5; group table rule is implemented at end nodes and defined by the controller).  
Regarding claim 5, Fighel et al. further suggest wherein the received network data processing operation of the central node includes at least one of: developing a machine learning model for classifying received network data; and using the machine learning model to classify the received network data (paragraph [0022]; machine learning module adds to classification index to identify new data types when new data type is received).  
Regarding claim 6, Connolly et al. further suggest wherein the rule set includes a rule related to at least one of a data retention policy, a disposal policy, and a privacy policy (paragraph [0003]; match/action rules may be provided into switches/nodes for specifying an action such as forward, drop, and/or modify).  
Regarding claim 7, Connolly et al. further suggest wherein the evaluation operation performed by the end node includes determining whether the at least a portion of the received network data includes exceptional data (paragraph [0005]; determining source and destination addressing based on the information in the header. Such information may be used for detecting a new connection based on presence of new data).  
Regarding claim 8, Connolly et al. disclose a computer implemented method comprising: receiving, by a central node from an end node via a middle layer node, a transmission of at least a portion of mobile network data (received network data) transmitted to the end node from a user plane or a control plane of a mobile network, wherein the middle layer node comprises an interface that is accessible from the central node and from the end node for the transmission (paragraph [0003] and fig. 4; unknown packets are forwarded to controller 16 via one of intermediate nodes 12 which is accessible from the controller and nodes 14) (paragraph [0002]; controller is relied in Openflow which utilizes control plane and data plane), and wherein the transmission of the at least a portion of the received network data is responsive to an evaluation operation on the received network data by the end node including determining whether any portion of the received network data is unknown (paragraphs [0004] [0044]; if match/action determined to not exist (unknown), request is sent to controller based on the information in the label of traffic) (paragraph [0034]; the controller determines ODU endpoints to create learning at the endpoints) (paragraph [0031]; communication between endpoints through intermediate nodes using match/action rules); performing, by the central node, a data processing operation on the at least a portion of the received network data to determine a rule set applicable to the at least a portion of the received network data; and transmitting, by the central node to the end node, the rule set determined to be applicable to the at least a portion of the received network data (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules). However, Connolly et al. may not explicitly suggest using a machine learning model to determine a rule set applicable to the at least a portion of the receive data network. Fighel et al. from the same or similar filed of endeavor suggest using a machine learning model to determine a rule set applicable to the at least a portion of the receive data network (paragraph [0026]; data type analyzer can consult classification index (applicable template) (with the assistance of the machine learning-paragraph [0022]) to identify the data type of the portion of the received data stream). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Connolly et al.’s method/system the step of using a machine learning model to determine a rule set applicable to the at least a portion of the receive data network as suggested by Fighel et al. The motivation would have been to enable identifying/determining data type of the data stream so that data stream can be classified and properly passed for further analysis more quickly for a lower cost without the need to resort to a different data classifier (paragraph [0007]).
Regarding claim 9, Connolly et al. further suggest where the central node, the end node, and the middle layer node are arranged in a hierarchy such that the end node is the lowest order node, the central node is the highest order node, and the middle layer node is hierarchically between the central node and the end node (fig. 4 and paragraph [0005]; the network is based on hierarchy connections with endpoints, intermediate nodes and controller).  
Regarding claim 10, Connolly et al. further suggest wherein the mobile network includes an access network, and further comprising providing, by the end node, the rule set received from the central node to at least one of the access network and another end node (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (abstract; the rules are provided to associated nodes).  
Regarding claim 11, Connolly et al. further suggest wherein the transmitting, by the central node, of the rule set includes transmitting, by the central node to the end node bypassing the middle node (claim 5; group table rule is implemented at end nodes and defined by the controller).  
Regarding claim 12, Fighel et al. further suggest wherein the data processing operation of the central node includes at least one of: developing a machine learning model for classifying the received network data; and using a machine learning model to classify the received network data (paragraph [0022]; machine learning module adds to classification index to identify new data types when new data type is received).  
Regarding claim 13, Connolly et al. further suggest wherein the rule set includes a rule related to at least one of a data retention policy, a disposal policy, and a privacy policy (paragraph [0003]; match/action rules may be provided into switches/nodes for specifying an action such as forward, drop, and/or modify).  
Regarding claim 14, Connolly et al. further suggest wherein the evaluation operation performed by the end node includes determining whether the at least a portion of the received mobile network data includes exceptional data (paragraph [0005]; determining source and destination addressing based on the information in the header. Such information may be used for detecting a new connection based on presence of new data).
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 10/07/2021 with respect to claim(s) 1 and 8 have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476